Citation Nr: 0801065	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-29 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from May 26, 1998 to May 8, 2001, and in excess of 40 percent 
from May 9, 2001, for degenerative joint disease of the 
lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent 
from November 9, 1999 to August 3, 2004, and in excess of 30 
percent from August 4, 2004, for hiatal hernia with reflux 
and grade 1 Barrett's esophagus.

3.  Entitlement to an initial compensable rating from May 26, 
1998 to July 18, 2001, to a 20 percent rating from July 19, 
2001 to May 7, 2002, and to a compensable rating from July 1, 
2002, for hemorrhoids.  

4.  Entitlement to an initial compensable evaluation from May 
26, 1998 to March 15, 2007, and to a 10 percent evaluation 
from March 16, 2007, for residuals of a right pneumothorax.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a right fifth metacarpal fracture of the 
dominant hand.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1979 to 
June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  It appears 
that this appeal may have been transferred from the regional 
office before adjudication was complete because the issues 
were not formally certified and certain award action was not 
fully implemented.  Because this remand is not a final order 
and because the action directed is to be accomplished by the 
RO, the Board will proceed with this preliminary disposition 


REMAND

On a VA Form 9 which was received at the RO in October 2003, 
the veteran indicated that he desired to attend a hearing to 
be conducted by a Veteran's Law Judge at his local RO.  The 
veteran has not been afforded the requested hearing yet and 
there is no indication in the claims file that the hearing 
request has been withdrawn.  The veteran should be scheduled 
for a travel Board hearing. 



Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



